          Case 1:19-cv-11322-FDS Document 36 Filed 04/27/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


__________________________________________
                                          )
WILLIAM MCDERMET                          )
                                          )
                  Plaintiff               )
                                          )
v.                                        )                    C.A. No. 1:19-cv-11322-FDS
                                          )
DIRECTV, LLC                              )
THE DIRECTV GROUP, INC                    )
                                          )
                  Defendant               )
__________________________________________)


                  PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT


       Plaintiff William McDermet moves, pursuant to Rule 56, for an order entering summary

judgment in his favor and against the Defendants on:

1. Count I of the Complaint, with monetary damages as allowed under the Federal Telephone

   Consumer Protection Act, 47 U.S. Code § 227(b)(3) and § 227(c)(5), in the amount of

   $150,000; and

2. Count II of the Complaint, with monetary damages as allowed under the Massachusetts

   Telephone Solicitation Act, M.G.L.c.159C§8(b)(ii), in an amount up to $285,000.

       Plaintiff states that summary judgment is proper on these counts because there is no

genuine issue as to any material fact in Count I or Count II, and that Plaintiff is entitled to

summary judgment to the extent requested as a matter of law.

       In support of this motion are the following attachments:

       1. Memorandum of Law



                                                   1
        Case 1:19-cv-11322-FDS Document 36 Filed 04/27/20 Page 2 of 3




      2. Statement of Facts

      3. Transcripts of the complained-of telephone calls

      4. Plaintiff’s affidavit

      5. E-mail messages from the Federal Trade Commission

      6. Correspondence from Defendants

      7. Plaintiff’s demand letter to Defendants


By William McDermet, pro se


________________________April 27, 2020
4 Second Street
Ipswich, MA 01938
978.270.8669
xebec2718@gmail.com
BBO# 698527




                                              2
          Case 1:19-cv-11322-FDS Document 36 Filed 04/27/20 Page 3 of 3




                            CERTIFICATION OF CONFERENCE

       Plaintiff and counsel for Defendants conferred by telephone on April 23, 2020, regarding
each party’s motion for Summary Judgment, in an attempt to narrow the issues.




                                CERTIFICATION OF SERVICE

        I hereby certify that on this day, April 27, 2020, I electronically filed the foregoing
pleading with the Clerk of the Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to the following:
                                                       Gina M. Puls
                                                       Duane Morris LLP
                                                       100 High Street, Suite 2400
                                                       Boston, MA 02110-1724
                                                       857-488-4287
                                                       Email: gmpuls@duanemorris.com

                                                       Kyle J. Steinmetz
                                                       Mayer Brown LLP
                                                       71 S. Wacker Drive
                                                       Chicago, IL 60606
                                                       312-701-8547
                                                       Email: ksteinmetz@mayerbrown.com

                                                       Steven M. Cowley
                                                       Duane Morris LLP
                                                       100 High Street, Suite 2400
                                                       Boston, MA 02210-1724
                                                       857-488-4261
                                                       Email: smcowley@duanemorris.com




________________________
William McDermet, Esq.
BBO# 698527




                                                  3
